Case 19-11728-ref          Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59                  Desc Main
                                       Document      Page 1 of 31


                            UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


     In re:                                                   Chapter 11

     Reading Eagle Company1,                                  Case No. 19-11728-REF

                                 Debtor.                      (Joint Administration Requested)


     In re:                                                   Chapter 11

     WEEU Broadcasting Company2,                              Case No. 19-11731-REF

                                 Debtor.                      (Joint Administration Requested)


         DEBTORS’ MOTION FOR ORDERS (A)(I) AUTHORIZING AND APPROVING
               BIDDING PROCEDURES; (II) APPROVING NOTICE PROCEDURES;
           (III) SCHEDULING AN AUCTION AND SALE APPROVAL HEARING; AND
         (IV) APPROVING PROCEDURES FOR ASSUMPTION AND ASSIGNMENT OF
         EXECUTORY CONTRACTS AND UNEXPIRED LEASES AND DETERMINING
                   CURE AMOUNTS AND (B)(I) AUTHORIZING THE SALE OF
          SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS FREE AND CLEAR OF
              ALL CLAIMS, LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES;
         (II) APPROVING THE SUCCESSFUL BIDDER APA; AND (III) AUTHORIZING
               THE DEBTORS TO ASSUME AND ASSIGN CERTAIN EXECUTORY
                          CONTRACTS AND UNEXPIRED LEASES

                 Reading Eagle Company (“Reading Eagle Company”) and WEEU Broadcasting

         Company (“WEEU,” and together with Reading Eagle Company, the “Debtors”), hereby

         move this Court (this “Motion”) for the entry of an order (the “Bidding Procedures

         Order”), in the form attached hereto as Exhibit A, pursuant to sections 105(a), 363, 365,

         503, and 507 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002,

         6003, 6004, 6006, 9007, 9008 and 9014 of the Federal Rules of Bankruptcy Procedure

         (the “Bankruptcy Rules”), and Rules 6004-1 and 9014-3 of the Local Rules of


     1
         The last four digits of Debtor Reading Eagle Company’s tax identification number are 3740.
     2
         The last four digits of Debtor WEEU Broadcasting Company’s tax identification number are 8488.


                                                          1
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59      Desc Main
                                    Document      Page 2 of 31


     Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

     Eastern District of Pennsylvania (the “Local Rules”), (A)(i) authorizing and approving

     certain bidding procedures substantially in the form of Exhibit 1 to the Bidding

     Procedures Order (the “Bidding Procedures”) in connection with the Debtors’ sale (the

     “Sale”) of substantially all of their assets (the “Purchased Assets”); (ii) approving the

     form and manner of notice of the Sale of the Purchased Assets; (iii) scheduling an

     auction (the “Auction”) and hearing (the “Sale Approval Hearing”) to consider approval

     of the Sale; and (iv) approving certain procedures for assumption and assignment of

     executory contracts and unexpired leases (the “Executory Contracts and Leases”) and for

     determining cure amounts with respect to such Executory Contracts and Leases, and

     (B)(i) authorizing the Sale of the Purchased Assets free and clear of any and all claims,

     liens, rights, interests, and encumbrances (other than Permitted Encumbrances) to the

     party submitting the highest or otherwise best offer pursuant to the Bidding Procedures

     (in either case, the “Successful Bidder”); (ii) approving the asset purchase agreement

     entered into with the Successful Bidder in accordance with the Bidding Procedures (the

     “Successful Bidder APA”); and (iii) authorizing the Debtors to assume and assign certain

     Executory Contracts and Leases. In support of this Motion, the Debtors rely on the

     Declaration of Peter Barbey in Support of          Debtors’ Motion for Orders (A)(I)

     Authorizing and Approving Bidding Procedures; (II) Approving Notice Procedures;

     (III) Scheduling an Auction and Sale Approval Hearing; and (IV) Approving Procedures

     for Assumption and Assignment of Executory Contracts and Unexpired Leases and

     Determining Cure Amounts and (B)(I) Authorizing the Sale of Substantially All of the

     Debtors’ Assets Free and Clear of All Claims, Liens, Rights, Interests, and



                                                  2
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59            Desc Main
                                    Document      Page 3 of 31


     Encumbrances; (II) Approving the Successful Bidder APA; and (III) Authorizing the

     Debtors to Assume and Assign Certain Executory Contracts and Unexpired Leases (the

     “Barbey Declaration”) which was filed concurrently herewith, and respectfully represent

     as follows:

                                          JURISDICTION AND VENUE

             1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

     1334(b) and 157. This is a core proceeding pursuant to 28 U.S.C. § 157(b), and the

     Debtors consent to the entry of a final order by the Court in connection with this Motion to

     the extent that it is later determined that the Court, absent consent of the parties, cannot

     enter final orders or judgments in connection herewith consistent with Article III of the

     United States Constitution. Venue is proper before this Court pursuant to 28 U.S.C. §§

     1408 and 1409.

             2.       The statutory predicates for the relief requested herein are sections 105(a),

     363, 365, 503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 6003, 6004,

     6006, 9007, 9008 and 9014, and Local Rules 6004-1 and 9014-3.

                                              BACKGROUND

     A.      General Background

             3.       On the date hereof (the “Petition Date”), the Debtors commenced their

     voluntary cases under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”).

     Pursuant to sections 1107(a) and 1108 of the Bankruptcy Code, the Debtors are continuing

     to manage their financial affairs as Debtors in possession.

             4.       No trustee, examiner, or official committee of unsecured creditors has been

     appointed in the Chapter 11 Cases.



                                                    3
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref         Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59                       Desc Main
                                      Document      Page 4 of 31


              5.       Information regarding the Debtors’ history and business operations, capital

     structure and primary secured indebtedness, and the events leading up to the

     commencement of these Chapter 11 Cases can be found in the Declaration of Shawn

     Moliatu in Support of Debtors’ First-Day Motions (the “First Day Declaration”)3.

     B.       Background Related to the Debtors’ Business and the Sale Process

             6.        Debtor Reading Eagle Company is the leading local news source in

     southeastern Pennsylvania’s Berks County. It publishes the Reading Eagle newspaper (the

     “Reading Eagle”) and a companion website. It also has a print division (REC), a

     promotions division (Pretzel City Productions), and publishes South Schuylkill News, a

     weekly paper serving the South Schuylkill County region.

             7.        Debtor WEEU Broadcasting is a wholly-owned subsidiary of Debtor

     Reading Eagle Company which operates the WEEU radio station.

             8.        The Reading Eagle Company was founded in 1868 by Jessie G. Hawley

     and his father-in-law’s cousin, William S. Ritter. They published the Reading Eagle

     together until ending their partnership ended in 1874. Hawley remained sole publisher of

     the Reading Eagle until his death in 1903. The Reading Eagle has remained in this same

     family for generations since.

             9.        Since August, 2011 when he first joined the company, Peter Barbey has

     served as the President and Chief Executive Officer of Reading Eagle Company. He is

     Jessie Hawley’s great-great-grandson. Barbey and his predecessors have consistently


     3
       Mr. Moliatu is the Chief Financial Officer of the Debtors. Mr. Moliatu has very recently expressed interest
     in forming a group of investors to make a bid for the assets of the Debtors. In order to avoid any actual or
     perceived conflict, Mr. Moliatu will not participate in the sale process during these bankruptcy proceedings
     other than as a bidder unless and until he confirms that he no longer intends to participate in any bid. Mr.
     Moliatu did participate prior to the Petition Date in providing information to interested parties. However, at
     the time he did so, Mr. Moliatu had not yet assembled an investor group and, as of the Petition Date, has
     only had preliminary conversations with potential investors.

                                                           4
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59        Desc Main
                                    Document      Page 5 of 31


     invested in the company and Berks County, knitting the newspaper into the community for

     150 years. Mr. Barbey also owns approximately 15.64% of the stock of Reading Eagle

     Company, with the remainder of the stock being owned by members of the extended

     family.

            10.       The Reading Eagle is published daily, with average circulation of 37,178

     Monday through Friday and 51,180 on Sunday. Its circulation revenue trends in recent

     years have beaten industry averages – a result of hands-on management, exceptional

     customer service and a strong local franchise. Its companion website, ReadingEagle.com,

     averages nearly 600,000 unique users and 3.2 million pageviews a month and traffic is

     growing steadily. South Schuylkill News distributes weekly to nearly 2800 households in

     and around South Schuylkill County.

            11.       WEEU is a news/talk station that broadcasts at 830 kHz on the AM band

     with 20,000 watts of power daytime and 6,000 watts of power during nighttime. WEEU

     offers news, talk, sports and weekend music programming to a market of 400,000 plus

     people in and directly around Berks County. Programming includes specialty programs

     like scholastic sports broadcasts; Penn State football, Philadelphia Phillies, Eagles and

     76ers broadcasts; and an interactive call-in talk show.

            12.       In 2009, the Reading Eagle Company took on substantial debt to complete

     a significant expansion to its downtown presence with the opening of a 77,000-square-foot

     addition to its headquarters at 345 Penn Street, Reading Pennsylvania. The facility was

     built to house a new press and consolidated distribution center.

            13.       In 2011 the primary secured lender to the Debtors, Santander Bank, entered

     into a forbearance agreement with the Debtors. Concurrently, Peter Barbey was appointed



                                                   5
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59          Desc Main
                                    Document      Page 6 of 31


     interim President and Chief Executive Officer. Mr. Barbey was permanently appointed

     President and Chief Executive Officer in 2012.

            14.       As of the Petition Date, Reading Eagle Company and WEEU Broadcasting

     Company had a total of 236 full-time and 20 part-time employees.

            15.       Unfortunately, despite its proud history and unquestioned continued

     relevance to the Berks County community, the Reading Eagle has not been immune to the

     difficult trends facing the print newspaper industry, such as the loss of advertising revenue

     and loss of subscriptions.

            16.       The rapid loss of advertising revenue has, in turn, led to deterioration in

     earnings before interest, taxes, depreciation and amortization (“EBITDA”), a common

     benchmark for performance of a business, including media businesses like the Reading

     Eagle Company.

            17.       The Debtors’ last year of positive EBITDA was in 2015 when newspaper

     advertising revenue was almost $17,800,000. Unfortunately, in just the past two years this

     revenue has declined precipitously from almost $17,000,000 in 2016 to about $12,600,000

     in 2018.

            18.       In 2016, Reading Eagle Company generated EBITDA of about negative

     $916,000 on sales of about $35,200,000. In 2017, the Reading Eagle Company generated

     EBITDA of about negative $3,340,000 on sales of about 31,700,000. And in 2018 the

     Reading Eagle Company generated EBITDA of about negative $4,000,000 on sales of

     about $28,200,000.

            19.       As a result of their financial issues, in 2009 the Debtors defaulted on their

     loan (the “Santander Loan”) from Santander Bank, N.A. (“Santander”). The Santander



                                                    6
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59        Desc Main
                                    Document      Page 7 of 31


     Loan was secured by substantially all of the assets of the Debtors. At the time of the

     default the Debtors owed Santander approximately $25,000,000 plus certain swap

     exposure.

            20.       BWH Media, LLC (“BWH Media”) is a wholly owned subsidiary of Black

     Walnut Holdings, LLC. The sole member of Black Walnut Holdings, LLC is US Trust

     Company, as directed trustee of the Edwin Q. Barbey Children’s Trust FBO Peter Barbey

     (the “Barbey Trust”).

            21.       In 2016, Peter Barbey caused BWH Media to acquire the Santander Loan

     from Santander.

            22.       Since the acquisition of the Santander Loan by BWH Media, the Debtors

     have continued to operate at a significant cash flow loss. In order to keep the Debtors in

     operation, Mr. Barbey has caused Black Walnut Holdings, LLC to provide numerous

     additional loans (the “Additional BWH Loans”) averaging about $250,000 per month.

            23.       Subsequent to the acquisition by BWH Media of the Santander Loan, the

     Debtors undertook a number of initiatives intended to stabilize the business and position it

     for the future as a stand-alone community media company. To this point in time, despite

     substantial cost savings measures, including newsroom layoffs, the Debtors’ increased

     costs (such as for newsprint) and the company’s fixed costs have outpaced cost cutting

     measures while overall revenue declines. The only large pool of costs available to cut are

     now in the newsroom, which cannot bear millions of dollars of cuts. Unfortunately, it has

     now become apparent to the Debtors and Mr. Barbey that, despite their best efforts, the

     Debtors are no longer a sustainable stand-alone business.




                                                  7
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59         Desc Main
                                    Document      Page 8 of 31


            24.       To preserve going-concern value and enable the Debtors to continue to

     serve the Berks County community, for about the last year, the Debtors have been

     exploring their strategic alternatives.   As part of that effort, Mr. Barbey personally

     contacted entities active in the media industry.

            25.        In addition, on December 4, 2018, the Debtors engaged Dirks, Van Essen,

     Murray & April (“Dirks”) to solicit interest from third parties with respect to a possible

     merger, consolidation, tender or exchange offer, or sale or exclusive license of all or a

     majority of the Debtor’s assets or outstanding equity interests.

            26.       Dirks drafted marketing materials and contacted potentially interested

     parties as detailed below (the “Prepetition Marketing Process”). In consultation with the

     Debtors’ management, Dirks prepared an information memorandum summarizing the

     Debtors’ business and the opportunity presented as well as financial and other

     information. Based on prior industry relationships and additional research, Dirks compiled

     a list of potential strategic and media-focused financial buyers who might be interested in

     investing in or acquiring the Debtors. The Debtors also built a comprehensive online data

     room to facilitate due diligence requests from potential investors or buyers.

            27.       Dirks contacted 23 potential investors or purchasers and distributed the

     information memorandum to 13, all of which executed non-disclosure agreements. The

     parties that executed non-disclosure agreements were provided access to a confidential

     data room established by Dirks and four of them conducted interviews with the Debtors’

     management (collectively, “Diligence Information”). The Diligence Information provided

     prospective investors or buyers with detailed information on, among other topics, the




                                                   8
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59         Desc Main
                                    Document      Page 9 of 31


     Debtors’ business, strategy, growth opportunities, technology, legal and regulatory

     matters, and historical and projected financial performance.

            28.       As the Prepetition Marketing Process continued, a process letter was sent to

     one party establishing a bid deadline of March 14, 2019. One letter of intent was received

     by the deadline but the offer reflected in that letter of intent was not acceptable. As a

     result, Dirks continues to look for and engage with parties to explore possible transactions.

            29.       The timeline and specific dates proposed herein will provide the Debtors

     sufficient time to expose their business and assets again to bidders, conduct an auction if

     any qualified bids are presented, and bring before the Court for approval the Sale to the

     Successful Bidder, and will permit the Sale to close consistent with the liquidity available

     to the Debtors. If the timeline proposed in this Motion is not approved, or if there are

     material delays in that timeline, the Debtors will run out of cash, will be unable to

     continue operations, and therefore may be unable to satisfy the conditions to the closing of

     an asset purchase agreement executed by a winning bidder.

                                          RELIEF REQUESTED

            30.       By this Motion, the Debtors seek entry of an order, pursuant to sections

     105(a), 363, 365, 503, and 507 of the Bankruptcy Code, Bankruptcy Rules 6004 and 6006,

     and Local Rules 6004-1 and 9014-3: (a) authorizing and approving the Bidding

     Procedures attached to the Bidding Procedures Order as Exhibit 1,; (b) approving the form

     and manner of notice of the Sale of the Purchased Assets (the “Sale Notice”), substantially

     in the form attached as Exhibit 2 to the Bidding Procedures Order; (c) establishing May

     15, 2019 at 5:00 p.m. (Prevailing Eastern Time) as the deadline for the submission of

     Qualified Bids (the “Bid Deadline”) and scheduling (i) the Auction, if necessary, for May



                                                   9
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref        Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59                    Desc Main
                                    Document      Page 10 of 31


     17, 2019 at 10:00 a.m. (Prevailing Eastern Time) and (ii) the Sale Approval Hearing no

     later than May 24, 2019; and (d) approving certain procedures (the “Assumption

     Procedures”) for the assumption and assignment of the Debtors’ Executory Contracts and

     Leases, including the form and manner of notice of assumption and assignment and

     related cure amounts (the “Assumption and Assignment Notice”), substantially in the form

     attached as Exhibit 3 to the Bidding Procedures Order.

            31.       The Debtors further request that the Court enter an order at the Sale

     Approval Hearing, in the form attached hereto as Exhibit B (the “Sale Approval Order”):

     (a) authorizing the Sale of the Purchased Assets, free and clear of any and all claims, liens,

     rights, interests, and encumbrances (other than Permitted Encumbrances) to the Successful

     Bidder; (b) approving the Successful Bidder APA and (c) authorizing the Debtors to

     assume and assign the Executory Contracts and Leases that are designated to be assumed

     by the Debtors pursuant to section 365(b) of the Bankruptcy Code and assigned to the

     Successful Bidder pursuant to section 365(f) of the Bankruptcy Code (collectively, the

     “Assigned Contracts”) in connection with the Sale of the Purchased Assets.

     A.      The Proposed Sale to the Successful Bidder

            32.       The following is a summary of the anticipated material provisions of the

     Successful Bidder APA:4




     4
       The brief description of the Successful Bidder APA is for the convenience of the Court and parties in
     interest. In the event of any inconsistency or ambiguity between the terms of the Successful Bidder APA
     and the Motion, the Successful Bidder APA shall control.


                                                         10
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59            Desc Main
                                   Document      Page 11 of 31


     Term                              Description

     Seller                            The Debtors

                                       (see introductory paragraph of form asset purchase
                                       agreement, the “Form APA”, attached hereto as Exhibit C )

     Purchase Price                    The Purchase Price is composed of the following:
                                              a) Cash, plus
                                              b) assumption of the Assumed Liabilities, plus
                                              c) the Closing Net Working Capital Amount (as
                                                 determined in accordance with Section 3.3 of the
                                                 Form APA), plus
                                              d) the Cure Amounts

                                        (see § 3.1 of Form APA)

     Purchased Assets                  All of the Debtors’ properties and assets of every kind and
                                       description, wherever located, whether real, personal or
                                       mixed, tangible or intangible, owned, leased, licensed, used
                                       or held for use in or relating to the Business, other than the
                                       Excluded Assets.

                                       (see Defined Terms and § 2.1 of Form APA)

     Excluded Assets                   See § 2.1(b) of Form APA

     Assumption and                    At least twenty (20) days prior to the Sale Approval
     Assignment of Contracts           Hearing, each prospective buyer must provide Debtors with
     and Leases                        a completed form of Schedule 2.3.1. Schedule 2.3.1 will
                                       list all contracts of Debtors that such buyer shall have
                                       designated for assumption by a Debtor and assignment to
                                       such buyer at Closing.

                                       Prior to conclusion of the Sale Hearing, the Successful
                                       Bidder and Backup Bidder shall each have the right, in its
                                       sole discretion, to delete contracts from Schedule 2.3.1.

                                       (see §§ 2.1, 2.3 of Form APA; Bidding Procedures Order)

     Assumed Liabilities               All Liabilities (a) accruing on or after the Closing Date
                                       under any Assigned Contract required to be performed after
                                       the Closing Date, (b) on account of prepaid subscription
                                       and advertising obligations as of the Closing Date, (c) on
                                       account of accrued paid time off owed by the Debtors to
                                       Transferred Employees as of the Closing Date, and (d)



                                                      11
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29       Filed 03/22/19 Entered 03/22/19 17:23:59                   Desc Main
                                    Document      Page 12 of 31


     Term                               Description

                                        otherwise enumerated in Section 3.2.1of the Form APA.

                                        (see Defined Terms and § 3.2.1 of Form APA)



         B.   Bidding Procedures

              33.      The Bidding Procedures are designed to maximize value for the Debtors’

     estates and will enable the Debtors to review, analyze, and compare all bids received to

     determine which bid is in the best interests of the Debtors’ estates and creditors. The

     Bidding Procedures describe, among other things, the procedures for parties to access due

     diligence, the manner in which bidders and bids become “qualified,” the procedure for

     receipt of bids, the conduct of any auction, the selection and approval of any ultimately

     successful bidders, and the deadlines with respect to the foregoing Bidding Procedures and

     sale process which are set forth in the chart attached as Exhibit 2 to the proposed Bidding

     Procedures Order. The Debtors submit that the Bidding Procedures will enable them to

     conduct a sale process that will maximize the value of their estates. Importantly, the

     Bidding Procedures recognize the Debtors’ fiduciary obligations to maximize sale value,

     and, as such, do not impair the Debtors’ ability to consider all qualified bid proposals and

     preserve the Debtors’ right to modify the Bidding Procedures as necessary or appropriate

     to maximize value for their estates.

              34.     The Bidding Procedures contain the following provisions, which are more

     fully described in the Bidding Procedures and the proposed Bidding Procedures Order:5


     5
      The brief description of the Bidding Procedures contained herein is for the convenience of the Court and
     parties in interest. In the event of any inconsistency or ambiguity between the terms of the Bidding
     Procedures and the Motion, the Bidding Procedures shall control. Capitalized terms used in this paragraph
     but not otherwise defined shall have the meanings ascribed to them in the Bidding Procedures and Bidding
     Procedures Order, as applicable.

                                                        12
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59          Desc Main
                                   Document      Page 13 of 31


             Access to Diligence Materials. To participate in the bidding process and to
             receive access to due diligence (the “Diligence Materials”), a party must submit to
             the Debtors an executed confidentiality agreement in the form and substance
             satisfactory to the Debtors and evidence demonstrating the party’s financial
             capability to close a transaction involving some or all of the Purchased Assets (a
             “Transaction”) as determined by the Debtors. A party who qualifies for access to
             Diligence Materials shall be a “Preliminary Interested Investor.” All due diligence
             requests must be directed to the Debtors’ investment banker, Dirks, Van Essen,
             Murray and April, Attn: Sara April, 119 E. Marcy Street, Suite 100 Santa Fe, NM
             87501, Tel. 505.820.2700, sara@dirksvanessen.com.              For any Preliminary
             Interested Investor who is a competitor of the Debtors or is affiliated with any
             competitor of the Debtors, the Debtors reserve the right to withhold any Diligence
             Materials that the Debtors, in their sole discretion, determine are business-sensitive
             or otherwise not appropriate for disclosure to such Preliminary Interested Investor.

             Bid Qualification Process. To be eligible to participate in the Auction, each
             offer, solicitation or proposal (each, a “Bid”), and each party submitting such a
             Bid, whether a single Bid for all or substantially all of the Purchased Assets or a
             joint Bid with another party each for separate components of the Purchased Assets
             (each, a “Bidder”), must be determined by the Debtors to satisfy each of the
             following conditions:

                     Purchase Price Deposit: Each Bid must be accompanied by a deposit by
                      wire transfer in the amount equal to ten percent (10%) of the Bid to a non-
                      interest-bearing account to be identified and established by the Debtors (the
                      “Purchase Price Deposit”).

                     Terms: A Bid must identify which assets the Bidder intends to purchase
                      and include executed Transaction documents. A Bid shall include a copy
                      of the Form APA, including exhibits and schedules, marked to show all
                      changes requested by the Bidder. A Bid will not be considered as qualified
                      for the Auction if (i) such Bid contains additional material representations
                      and warranties, covenants, closing conditions, termination rights other than
                      as may be included in the Form APA, unless such changes are approved by
                      the Debtors in their sole discretion; (ii) such Bid is not received by the
                      Debtors in writing on or prior to the Bid Deadline; or (iii) such Bid does
                      not contain evidence that the Bidder has received unconditional debt and/or
                      equity funding commitments (or has unrestricted and fully available cash)
                      sufficient in the aggregate to finance the purchase contemplated thereby,
                      including proof that the Purchase Price Deposit has been made.

                     Corporate Authority: The Bid must include written evidence reasonably
                      acceptable to the Debtors demonstrating appropriate corporate
                      authorization to consummate the proposed Transaction.




                                                   13
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59          Desc Main
                                   Document      Page 14 of 31


                     Proof of Financial Ability to Perform: The Bid must include written
                      evidence that the Debtors reasonably conclude demonstrates that the Bidder
                      has the necessary financial ability to close the Transaction.

                     Contingencies: A Bid may not (i) contain representations and warranties,
                      covenants, termination rights, financing, due diligence contingencies other
                      than as may be included in the Form APA or (ii) be conditioned on
                      obtaining financing or any internal approval, or on the outcome or review
                      of due diligence, but may be subject to the accuracy in all material respects
                      of specified representations and warranties at the Closing.

                     Irrevocable: A Bid must be irrevocable through the Auction, provided,
                      however, that if such Bid is accepted as the Successful Bid or a Backup
                      Bid, such Bid shall continue to remain irrevocable, subject to the terms and
                      conditions of the Bidding Procedures.

                     Bid Deadline. Regardless of when a party qualifies as a Preliminarily
                      Interested Investor, the Notice Parties (as defined in the Bidding
                      Procedures) must receive a Bid in writing, on or before May 15, 2019 at
                      5:00 p.m. (Prevailing Eastern Time) or such earlier date as may be agreed
                      to by the Debtors (the “Bid Deadline”).

                     Amount of Bid. Each Bid for all of the Purchased Assets shall clearly
                      show the amount of the purchase price and shall be, separately or jointly
                      with identified co-Bidders, in a minimum cash amount of $5,000,000.

                     Adequate Assurance of Future Performance.               Each Bid shall be
                      accompanied by adequate assurance of future performance information (the
                      “Adequate Assurance Information”), including (i) information about the
                      Bidder’s financial condition, such as federal tax returns for the previous
                      two years, a current financial statement, or bank account statements, (ii)
                      information demonstrating (in the Debtors’ reasonable business judgment)
                      that the Bidder has the financial capacity to consummate the proposed
                      Transaction, (iii) evidence that the Bidder has obtained authorization or
                      approval from their board of directors (or comparable governing body)
                      with respect to the submission of their Bid, (iv) the identity and exact name
                      of the Bidder (including any equity holder or other financial backer if the
                      Bidder is an entity formed for the purpose of consummating the proposed
                      Transaction), and (v) such additional information regarding the Bidder as
                      the Bidder may elect to include. By submitting a Bid, Bidders agree that, in
                      the event the Debtors determine such Bid to be the Successful Bidder, the
                      Debtors may disseminate their Adequate Assurance Information to those
                      non-Debtors counterparties to Debtors’ Contracts such Successful Bidder
                      designates for assumption and assignment.




                                                   14
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59         Desc Main
                                   Document      Page 15 of 31


             Auction. If two or more Qualified Bids are received by the Bid Deadline, the
             Debtors will conduct an auction (the “Auction”) to determine the highest or
             otherwise best Qualified Bid. If only one Qualified Bid is received by the Bid
             Deadline, no Auction shall be conducted and the single Qualified Bid shall be
             deemed the Successful Bid. Only Qualified Bidders may participate in the Auction.

             The Auction shall take place on May 17, 2019 at 10:00 a.m. (prevailing Eastern
             Time) at the offices of Stevens & Lee. P.C. 111 North Sixth Street Reading, PA, or
             such other place and time as the Debtors shall notify all Qualified Bidders, any
             official committee, and other parties invited to attend by the Debtors.

                     Terms of Overbids. An “Overbid” is any bid made at the Auction
                      subsequent to the Debtors’ announcement of an Auction Baseline Bid. To
                      submit an Overbid for purposes of this Auction, a Bidder must comply with
                      the following conditions: Any Overbid after the Auction Baseline Bid shall
                      be made initially in increments valued in an amount of $100,000 subject to
                      modification of such increment by the Debtors at the Auction. Additional
                      consideration in excess of the amount set forth in an Auction Baseline Bid
                      may include cash and/or noncash consideration.

                     Backup Bidder. Notwithstanding anything in the Bidding Procedures to the
                      contrary, if an Auction is conducted, the party with the next highest or
                      otherwise best Qualified Bid at the Auction, as determined by the Debtors,
                      in the exercise of their business judgment will be designated as the backup
                      bidder (the “Backup Bidder”). The Backup Bidder shall be required to
                      keep their initial Bid (or if the Backup Bidder submitted one or more
                      Overbids at the Auction, their final Overbid) (the “Backup Bid”) open and
                      irrevocable until the earlier of 12:00 p.m. (prevailing Eastern Time) on the
                      date that is seventeen (17) days after the date of the Sale Approval Hearing
                      (the “Outside Backup Date”) or the closing of the Transaction with the
                      Successful Bidder. Following the Sale Approval Hearing, if the Successful
                      Bidder fails to consummate an approved Transaction, because of a breach
                      or failure to perform on the part of such Successful Bidder, the Debtors
                      may designate the Backup Bidder to be the new Successful Bidder, and the
                      Debtors will be authorized, but not required, to consummate the
                      Transaction, with the Backup Bidder without further order of the
                      Bankruptcy Court. In such case, the defaulting Successful Bidder’s
                      Purchase Price Deposit shall be forfeited to Debtor Reading Eagle
                      Company, and the Debtors specifically reserve the right to seek all
                      available damages from the defaulting Successful Bidder. The Purchase
                      Price Deposit of the Backup Bidder shall be held by the Debtors until the
                      earlier of 24 hours after (i) the closing of the Transaction with the
                      Successful Bidder and (ii) the Outside Backup Date.

                     Additional Procedures. The Debtors may announce at the Auction
                      additional procedural rules that are reasonable under the circumstances


                                                   15
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59         Desc Main
                                   Document      Page 16 of 31


                      (e.g., the amount of time to make subsequent Overbids) for conducting the
                      Auction. Without limiting the foregoing, at any point during the Auction,
                      the Debtors shall have the right to request additional financial information
                      from any Qualified Bidder to allow the Debtors to make a reasonable
                      determination as to the Qualified Bidder’s financial and other capabilities
                      to consummate the Transactions contemplated by any Qualified Bid, as
                      amended during the Auction process, and any further information that
                      Debtors believe is reasonably necessary to clarify and evaluate the terms of
                      a Qualified Bid.

                     Closing the Auction. The Auction shall continue until the Debtors
                      determine in their reasonable business judgment that there is a highest or
                      otherwise best Qualified Bid at the Auction for the Purchased Assets. The
                      Auction shall not close unless and until all Bidders who have submitted
                      Qualified Bids have been given a reasonable opportunity to submit an
                      Overbid at the Auction to the then-existing Overbids and the Successful
                      Bidder has submitted fully executed sale and transaction documents
                      memorializing the terms of the Successful Bid. Within one (1) business
                      day following conclusion of the Auction, the Debtors shall file a notice on
                      the Bankruptcy Court’s docket identifying (with specificity) the Successful
                      Bidder(s) for the Purchased Assets and any applicable Backup Bidders. The
                      Debtors shall not consider any Bids submitted after the conclusion of the
                      Auction and any and all such Bids shall be deemed untimely and shall
                      under no circumstances constitute a Qualified Bid.

     C.      Assumption Procedures

            35.       In connection with the Sale of the Purchased Assets, the Debtors intend to

     assume, pursuant to section 365(b) of the Bankruptcy Code, and assign to the Successful

     Bidder, pursuant to section 365(f) of the Bankruptcy Code, certain executory contracts and

     leases as of the Closing Date and to execute and deliver to the Successful Bidder, such

     documents or other instruments as may be necessary to assign and transfer such Executory

     Contracts and Leases. Accordingly, the Debtors propose the following assumption

     procedures (the “Assumption Procedures”) with respect to the executory contracts and

     leases that may be designated by the Successful Bidder for assumption and assignment.

             Assumption and Assignment Notice. Attached to the Bidding Procedures Order
             as Exhibit 3 is a notice of potential assumption and assignment (the “Assumption
             and Assignment Notice”) of the Debtors’ executory contracts and leases (the


                                                   16
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59        Desc Main
                                   Document      Page 17 of 31


             “Debtors’ Contracts”). On or before five (5) business days after the entry of the
             Bidding Procedures Order, the Debtors shall serve by first class mail or hand
             delivery the Assumption and Assignment Notice on all counterparties to the
             Debtors’ Contracts. The Assumption and Assignment Notice shall identify the
             Debtors’ Contracts and provide the cure amounts that the Debtors believe must be
             paid to cure all prepetition defaults under the Debtors’ Contracts (each a “Asserted
             Cure Amount” and, collectively, the “Asserted Cure Amounts”).

             Objections. If a non-Debtor counterparty to any Debtors’ Contract does not file
             and serve a Cure Objection by the Sale Objection Deadline, then such counterparty
             shall be (a) deemed to have waived all objections to assumption and assignment of
             the applicable Debtors’ Contract, other than objections based on lack of adequate
             assurance of future performance, (b) forever barred from objecting to the Asserted
             Cure Amount and (c) forever barred and estopped from asserting or claiming
             against the Debtors, the Successful Bidder or any other assignee of such Debtors’
             Contract that any amount other than the Asserted Cure Amount is required to be
             paid to such non-Debtors counterparty to cure any defaults required to be cured as
             a condition of assumption of the applicable Debtors’ Contract pursuant to
             Section 365(b)(1) of the Bankruptcy Code.

             Promptly following the Debtors’ selection of the Successful Bidder and the
             Backup Bidder, if any, at the conclusion of the Auction, the Debtors shall
             announce the Successful Bidder and the Backup Bidder, if any, and shall file with
             the Court a notice of the Successful Bidder and the Backup Bidder, if any. Any
             objection by a counter-party to a Designated Contract based on the lack of
             adequate assurance of future performance (each an “Adequate Assurance
             Objection”) must be filed on or before 5:00 p.m. (prevailing Eastern Time) on the
             day before the Sale Hearing Date (the “Adequate Assurance Objection Deadline”)
             and served so as to be received the same day as the objection is filed, upon the
             Objection Notice Parties. If a non-Debtor counterparty to any Designated Contract
             does not file and serve an Adequate Assurance Objection by the Adequate
             Assurance Objection Deadline, then such counterparty shall be deemed to have
             consented to the assumption and assignment of such Designated Contract to the
             Successful Bidder.

     D.      Notice Procedures

            36.       On or before five (5) business days after entry of the Bidding Procedures

     Order, the Debtors will cause the Motion and the Sale Notice to be sent by first-class mail

     postage prepaid, to the following: (a) all creditors or their counsel known to the Debtors

     to assert a lien (including any security interest), claim, right, interest or encumbrance of

     record against all or any portion of the Purchased Assets; (b) the Office of the United


                                                  17
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59       Desc Main
                                   Document      Page 18 of 31


     States Trustee for the Eastern District of Pennsylvania; (c) counsel to the Official

     Committee of Unsecured Creditors, if any; (d) all parties in interest who have requested

     notice pursuant to Bankruptcy Rule 2002; (e) the Internal Revenue Service; (f) all

     counterparties to contracts with either Debtor; and (g) all potential bidders previously

     identified or otherwise known to the Debtors within the prior twelve (12) months.

            37.       Within one (1) business day after the conclusion of the Auction, the

     Debtors will file a notice identifying the Successful Bidder(s) and any Backup Bidder (the

     “Notice of Successful Bidder”) with the Court.

            38.       The Debtors submit that the proposed Sale Notice and Notice of Successful

     Bidder, and service of this Motion and the notice of the Auction and the Sale Approval

     Hearing as described herein, complies fully with Bankruptcy Rule 2002 and the Local

     Rules and constitutes good and adequate notice of the Sale and the proceedings with

     respect thereto. Therefore, the Debtors respectfully request that this Court approve the

     form of the Sale Notice and the notice procedures proposed above.

                                  BASIS FOR RELIEF REQUESTED

     A.      The Sale is Within the Debtors’ Sound Business Judgment and Should be
             Approved

            39.       Section 363(b) of the Bankruptcy Code provides, in relevant part, that a

     Debtors, “after notice and a hearing, may use, sell, or lease, other than in the ordinary

     course of business, property of the estate.” 11 U.S.C. § 363(b)(1).

            40.       Although section 363 of the Bankruptcy Code does not set forth a standard

     for determining when a sale or disposition of property of the estate should be authorized,

     courts in the Third Circuit generally authorize sales of a Debtors’ assets if such sale is

     based upon the sound business judgment of the Debtors. See, e.g., Meyers v. Martin (In re


                                                  18
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59            Desc Main
                                   Document      Page 19 of 31


     Martin), 91 F.3d 389, 395 (3d Cir. 1996); In re Montgomery Ward Holding Corp., 242

     B.R. 147, 153 (D. Del. 1999); In re Del. & Hudson Ry. Co., 124 B.R. 169, 176 (D. Del.

     1991); In re Antunes, No. BR 15-16553-MDC, 2019 WL 913704, at *8 (Bankr. E.D. Pa.

     Feb. 19, 2019); In re Scimeca Found., Inc., 497 B.R. 753, 771 (Bankr. E.D. Pa. 2013).

            41.       The sale of estate assets outside the ordinary course of business is

     appropriate if: (a) there is a sound business purpose for the sale; (b) the Debtor has

     provided interested parties with adequate and reasonable notice; (c) the proposed sale

     prices is fair and reasonable; and (d) the purchaser has acted in good faith. See, e.g., In re

     Abbotts Dairies, 788 F.2d 143, 147 (3d Cir. 1986); Antunes, 2019 WL 913704, at *8;

     Scimeca Found., 497 B.R. at 771. In re Exaeris, Inc., 380 B.R. 741, 744 (Bankr. D. Del.

     2008); Titusville Country Club v. Pennbank (In re Titusville Country Club), 128 B.R. 396,

     399 (Bankr. W.D. Pa. 1991).

            42.       Debtors’ showing of a sound business purpose need not be unduly

     exhaustive but, rather, Debtors are “simply required to justify the proposed disposition

     with sound business reasons.” In re Baldwin United Corp., 43 B.R. 888, 906 (Bankr. S.D.

     Ohio 1984). A sound business purpose for the sale of a Debtor’s assets outside the

     ordinary course of business may be found where such a sale is necessary to preserve and

     enhance the value of the assets for the Debtors’ estates, their creditors, or interest holders.

     See, e.g., Committee of Equity Security Holders v. Lionel Corp. (In re Lionel Corp.), 722

     F.2d 1063, 1071 (2d Cir. 1983); Four B. Corp. v. Food Barn Stores, Inc. (In re Food Barn

     Stores, Inc.), 107 F.3d 558, 564-65 (8th Cir. 1997) (stating that, in bankruptcy sales, “a

     primary objective of the Code [is] to enhance the value of the estate at hand”).




                                                   19
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59         Desc Main
                                   Document      Page 20 of 31


            43.       Additionally, section 105(a) of the Bankruptcy Code provides a bankruptcy

     court with broad powers in the administration of a case under the Bankruptcy Code.

     Section 105(a) provides that “[t]he court may issue any order, process, or judgment that is

     necessary or appropriate to carry out the provisions of [the Bankruptcy Code].” 11 U.S.C.

     § 105(a). Provided that a bankruptcy court does not employ their equitable powers to

     achieve a result not contemplated by the Bankruptcy Code, the exercise of their section

     105(a) power is proper. In re Fesco Plastics Corp., 996 F.2d 152, 154 (7th Cir. 1993);

     Pincus v. Graduate Loan Ctr. (In re Pincus), 280 B.R. 303, 312 (Bankr. S.D.N.Y. 2002).

     Pursuant to section 105(a), a court may fashion an order or decree that helps preserve or

     protect the value of a Debtors’ assets.       See, e.g., Chinichian v. Campolongo (In re

     Chinichian), 784 F.2d 1440, 1443 (9th Cir. 1986) (“Section 105 sets out the power of the

     bankruptcy court to fashion orders as necessary pursuant to the purposes of the

     Bankruptcy Code.”); In re Cooper Props. Liquidating Trust, Inc., 61 B.R. 531, 537

     (Bankr. W.D. Tenn. 1986) (noting that bankruptcy court is “one of equity and as such it

     has a duty to protect whatever equities a debtor may have in property for the benefit of its

     creditors as long as that protection is implemented in a manner consistent with the

     bankruptcy laws”).

            44.       The Debtors submit that sufficient business justifications exist to sell the

     Purchased Assets to the Successful Bidder, if any. Any Successful Bidder APA will be

     extensively negotiated between the parties at arm’s length and in good faith and confer

     several substantial benefits on the Debtors’ estates that would not be available in the event

     of a liquidation of the Debtors’ assets.




                                                   20
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref        Doc 29     Filed 03/22/19 Entered 03/22/19 17:23:59                Desc Main
                                   Document      Page 21 of 31


            45.        The Sale Notice and other proposed notice procedures are designed to

     provide adequate notice to all potentially interested parties, including those who have

     previously expressed an interest in purchasing the Debtors’ assets. Accordingly, the Sale

     satisfies the second prong of the Abbotts Dairies standard.

            46.        Moreover, the Bidding Procedures are designed to maximize the value

     received for the Assets. Under the facts and circumstances of these Chapter 11 Cases, the

     process proposed herein by the Debtors allow for a timely and efficient auction process,

     while providing bidders and consultants with adequate time and information to submit a

     timely bid. The Bidding Procedures are designed to ensure that the Purchased Assets will

     be sold for the highest or otherwise best possible purchase price under the circumstances.

     The Debtors are subjecting the value of the Purchased Assets to market testing through an

     auction process as set forth in the Bidding Procedures. Therefore, the Debtors and all

     parties in interest can be assured that the consideration received for the Assets will be fair

     and reasonable, and therefore, the third prong of the Abbotts Dairies standard is satisfied.

     As discussed below, the “good faith” prong of the Abbotts Dairies standard is also

     satisfied here.

     B.      The Bidding Procedures Are Reasonable and Appropriate

            47.        Bankruptcy Code section 363(b)(1) provides that “[t]he trustee, after notice and a

     hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

     estate.” 11 U.S.C. § 363(b)(1). The Debtors submit that the Bidding Procedures are appropriate,

     consistent with procedures routinely approved by courts in this district, ensure that the bidding

     process is fair and reasonable, and will yield the maximum value for their estates and creditors.

     The Bidding Procedures proposed herein are designed to maximize the value received for the

     Purchased Assets by facilitating a competitive bidding process in which all potential bidders are


                                                      21
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59             Desc Main
                                   Document      Page 22 of 31


     encouraged to participate and submit competing bids. The Bidding Procedures provide potential

     bidders with sufficient notice and an opportunity to acquire information necessary to submit a

     timely and informed bid. Thus, the Debtors and all parties in interest can be assured that the

     consideration for the Purchased Assets will be fair and reasonable. At the same time, the Bidding

     Procedures provide the Debtors with an adequate opportunity to consider all competing offers and

     to select, in their reasonable business judgment, the highest and best offer(s) for the Purchased

     Assets. Accordingly, the Debtors submit that the Court should approve the Bidding Procedures.

     C.       The Form of Sale Notice Is Appropriate

              48.     The Debtors believe that their service of the Sale Notice and Motion, as

     previously described herein, is reasonable and appropriate and satisfies any and all

     requirements for such notice under the Bankruptcy Code, Bankruptcy Rules and Local

     Rules.

              49.     Under Bankruptcy Rules 2002(a) and (c), the Debtors are required to notify

     creditors of the proposed sale of the Debtors’ assets, including a disclosure of the time and

     place of an auction, the terms and conditions of a sale, and the deadline for filing any

     objections. The Debtors respectfully submit that the notice procedures described herein,

     including, without limitation, the service of the Sale Notice, satisfy Bankruptcy Rule

     2002, and are reasonably calculated to provide timely and adequate notice of the Sale to

     all parties in interest in these Chapter 11 Cases, as well as to those parties which have

     expressed an interest, or may express an interest, in bidding on the Assets.

     D.       The Sale of the Debtors’ Assets Free and Clear of Claims, Liens, and Other
              Interests Is Authorized by Section 363(f) of the Bankruptcy Code

              50.     Under section 363(f) of the Bankruptcy Code, a Debtor may sell property

     “under subsection (b) and (c) free and clear of any interest in such property of an entity



                                                    22
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59            Desc Main
                                   Document      Page 23 of 31


     other than the estate.” In particular, section 363(f) authorizes a Debtor to sell property free

     and clear if

                      (1)     applicable nonbankruptcy law permit sale of such property free and
                              clear of such interest;

                      (2)     such entity consents;

                      (3)     such interest is a lien and the price at which such property is to be
                              sold is greater than the aggregate value of all liens on such property;

                      (4)     such interest is in bona fide dispute; or

                      (5)     such entity could be compelled, in a legal or equitable proceeding,
                              to accept a money satisfaction of such interest.

     11 U.S.C. § 363(f). Because section 363(f) is stated in the disjunctive, satisfaction of any

     one of its five requirements will suffice to warrant approval of the proposed sale of the

     Purchased Assets free and clear of all claims, liens, and other interests. See, e.g., In re

     Kellstrom Indus., Inc., 282 B.R. 787, 793 (Bankr. D. Del. 2002); see also Folger Adam

     Sec., Inc. v. DeMatteis/MacGregor, JV, 209 F.3d 252, 257 (3d Cir. 2000) (discussing how

     section 363(f) authorizes the sale of a Debtors’ assets free and clear of all liens, claims and

     interests if “any one of [the] five prescribed conditions” is met).

            51.       Because the Debtors expect that they will satisfy, at minimum, the first,

     second, third and fifth of these requirements, if not others as well, approving the Sale free

     and clear of all claims, liens, and other interests (other than Permitted Encumbrances) is

     warranted. Furthermore, courts have held that they have the equitable power to authorize

     sales free and clear of adverse interests that are not specifically covered by section 363(f).

     See, e.g., In re Trans World Airlines, Inc., 2001 WL 1820325 at *3, 6 (Bankr. D. Del.

     Mar. 27, 2001); Volvo White Truck Corp. v. Chambersburg Beverage, Inc. (In re White

     Motor Credit Corp.), 75 B.R. 944, 948 (Bankr. N.D. Ohio 1987).



                                                      23
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59          Desc Main
                                   Document      Page 24 of 31


            52.       Accordingly, the Debtors request that the Sale be approved free and clear

     of all claims, liens, and other interests (other than Permitted Encumbrances), with any

     such claims, liens, and other interests to attach to the net proceeds of the Sale in the order

     of their priority, with the same validity, force and effect that they now have against the

     Purchased Assets, subject, with respect to such net proceeds, to any rights, claims and

     defenses the Debtors or any parties in interest may possess with respect thereto.

     E.      The Successful Bidder Should Be Afforded All Protections Under Sections
             363(m) and 363(n) of the Bankruptcy Code

            53.       The Debtors request the Court to find that the Successful Bidder is entitled

     to the benefit and protections provided by section 363(m) of the Bankruptcy Code in

     connection with all aspects of the Sale.

            54.       Section 363(m) of the Bankruptcy Code provides, in pertinent part

             The reversal or modification on appeal of an authorization under
             subsection (b) or (c) of this section of a sale or lease of property does not
             affect the validity of a sale or lease under such authorization to an entity
             that purchased or leased such property in good faith, whether or not such
             entity knew of the pendency of the appeal, unless such authorization and
             such sale or lease were stayed pending appeal.

     11 U.S.C. § 363(m). Section 363(m) of the Bankruptcy Code thus protects the purchaser

     of assets sold pursuant to section 363 of the Bankruptcy Code from the risk that it will lose

     their interest in the purchased assets, including any assumed and assigned unexpired leases

     and executory contracts, if the order allowing the sale is reversed on appeal. By its terms,

     section 363(m) of the Bankruptcy Code applies to sales of interests in tangible assets.

            55.       Although the Bankruptcy Code does not define “good faith purchaser,” the

     Third Circuit has stated that a good faith purchaser is “one who purchases in ‘good faith’

     and for ‘value.’” Abbotts Dairies, 788 F.2d at 147. To constitute a lack of good faith, a

     party’s conduct in connection with the sale usually must amount to “fraud, collusion

                                                   24
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59        Desc Main
                                   Document      Page 25 of 31


     between the purchaser and other bidders or the trustee or an attempt to take grossly unfair

     advantage of other bidders.” Id. (citing In re Rock Indus. Mach. Corp., 572 F.2d 1195,

     1198 (7th Cir. 1978)); see also In re Bedford Springs Hotel, Inc., 99 B.R. 302, 305 (Bankr.

     W.D. Pa. 1989); In re Perona Bros., Inc., 186 B.R. 833, 839 (D. N.J. 1995).

            56.       It is anticipated that any Successful Bidder will purchase the Purchased

     Assets in an arm’s length negotiated transaction in which the Successful Bidder will have

     acted in good faith and without collusion or fraud of any kind, and the Debtors will

     present proof establishing as much at the Sale Approval Hearing for such Successful

     Bidder. Accordingly, the Debtors request that the Court find that the Successful Bidder

     has purchased the Debtors’ assets in good faith within the meaning of section 363(m) of

     the Bankruptcy Code.

      F.     The Proposed Assumption and Assignment of Certain Executory Contracts
             and Leases Should be Approved

            57.       Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a

     Debtor in possession, “subject to the court’s approval, may assume or reject any executory

     contract or [unexpired] lease of the Debtors.” 11 U.S.C. § 365(a). The standard governing

     bankruptcy court approval of a Debtor’s decision to assume or reject an executory contract

     or unexpired lease is whether the Debtor’s reasonable business judgment supports

     assumption or rejection. See, e.g., In re Trans World Airlines, Inc., 261 B.R. 103, 120

     (Bankr. D. Del. 2001). If the Debtor’s business judgment has been reasonably exercised, a

     court should approve the assumption or rejection of an unexpired lease or executory

     contract. See Grp. of Institutional Investors v. Chicago M. St. P. & P.R.R. Co., 318 U.S.

     523 (1943); Sharon Steel Corp. v. Nat’l Fuel Gas Distrib. Corp., 872 F.2d 36, 39-40 (3d

     Cir. 1989). The business judgment test “requires only that the trustee [or Debtor in


                                                  25
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59         Desc Main
                                   Document      Page 26 of 31


     possession] demonstrate that [assumption or] rejection of the contract will benefit the

     estate.”     Wheeling-Pittsburgh Steel Corp. v. West Penn Power Co. (In re Wheeling-

     Pittsburgh Steel Corp.), 72 B.R. 845, 846 (Bankr. W.D. Pa. 1987) (internal quotation

     omitted). Any more exacting scrutiny would slow the administration of a Debtor’s estate

     and increase costs, interfere with the Bankruptcy Code’s provision for private control of

     administration of the estate, and threaten the court’s ability to control a case impartially.

     See Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311 (5th Cir. 1985).

            58.       Pursuant to section 365(b)(1) of the Bankruptcy Code, for a Debtor to

     assume an executory contract, it must “cure, or provide adequate assurance that the Debtor

     will promptly cure,” any default which is required to be cured, including compensating or

     providing adequate assurance of prompt compensation for any “actual pecuniary loss”

     relating to such default. 11 U.S.C. § 365(b)(1). The Debtors respectfully submit that the

     Assumption Procedures are appropriate and reasonably tailored to provide counterparties

     to the Debtors’ Contracts with adequate notice of the proposed assumption and assignment

     of their contracts and leases, as well as proposed cure amounts, if any.               Such

     counterparties will then be given an opportunity to object to such cure amounts and

     assumption and assignment of their contracts and leases. The Assumption Procedures

     further provide that, in the event an objection is not resolved, the Court will determine the

     disputed issues. Accordingly, the Debtors submit that implementation of the Assumption

     Procedures is appropriate under the facts and circumstances of the Chapter 11 Cases and

     the proposed Sale.

            59.       Once an executory contract is assumed, a Debtor in possession may elect to

     assign such contract. See In re Rickel Home Centers, Inc., 209 F.3d 291, 299 (3d Cir.



                                                  26
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59           Desc Main
                                   Document      Page 27 of 31


     2000) (“[t]he Code generally favors free assignability as a means to maximize the value of

     the Debtors’ estates”); see also In re Headquarters Dodge, Inc., 13 F.3d 674, 682 (3d Cir.

     1994) (noting that the purpose of section 365(f) is to assist a trustee in realizing the full

     value of the Debtors’ assets). Section 365(f) of the Bankruptcy Code provides that the

     “trustee may assign an executory contract . . . only if the trustee assumes such contract . . .

     and adequate assurance of future performance is provided.” 11 U.S.C. § 365(f)(2). The

     meaning of “adequate assurance of future performance” depends on the facts and

     circumstances of each case, but should be given “practical, pragmatic construction.” See

     Carlisle Homes, Inc. v. Arrari (In re Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr.

     D.N.J. 1989); see also In re Natco Indus., Inc., 54 B.R. 436, 440 (Bankr. S.D.N.Y. 1985)

     (adequate assurance of future performance does not mean absolute assurance that Debtors

     will thrive and pay rent). Among other things, adequate assurance may be given by

     demonstrating the assignee’s financial health and experience in managing the type of

     enterprise or property assigned. Accord In re Bygaph, Inc., 56 B.R. 596, 605-06 (Bankr.

     S.D.N.Y. 1986) (adequate assurance of future performance is present when prospective

     assignee of lease from Debtors has financial resources and has expressed willingness to

     devote sufficient funding to business in order to give it strong likelihood of succeeding).

            60.       Additionally, section 105(a) of the Bankruptcy Code provides a bankruptcy

     court with broad powers in the administration of a case under title 11. Section 105(a)

     provides that “[t]he court may issue any order, process, or judgment that is necessary or

     appropriate to carry out the provisions of [title 11].” 11 U.S.C. § 105(a). Provided that a

     bankruptcy court does not employ their equitable powers to achieve a result not

     contemplated by the Bankruptcy Code, the exercise of their section 105(a) power is



                                                   27
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59         Desc Main
                                   Document      Page 28 of 31


     proper. See Fesco Plastics, 996 F.2d at 154; Pincus, 280 B.R. at 312. Pursuant to section

     105(a) of the Bankruptcy Code, a court may fashion an order or decree that helps preserve

     or protect the value of a Debtor’s assets. See, e.g., Chinichian, 784 F.2d at 1443 (“Section

     105 sets out the power of the bankruptcy court to fashion orders as necessary pursuant to

     the purposes of the Bankruptcy Code”); Cooper Props., 61 B.R. at 537 (noting that

     bankruptcy court is “one of equity and as such it has a duty to protect whatever equities a

     debtor may have in property for the benefit of its creditors as long as that protection is

     implemented in a manner consistent with the bankruptcy laws”).

            61.       The Debtors submit that the assumption and assignment of such Debtors’

     Contracts to the Successful Bidder, as of the Closing Date, is necessary to the

     consummation of the Sale and is well within the Debtors’ sound business judgment. The

     Debtors’ Contracts selected by the Successful Bidder are necessary to run the Debtors’

     business, and as such, they are essential to inducing the highest or otherwise best offer for

     the Purchased Assets.        It is unlikely that any purchaser would want to acquire any

     company on a going-concern basis unless a significant number of the contracts and leases

     needed to conduct the business and manage the day-to-day operations are included in the

     transaction.     Counterparties to the Debtors’ Contracts will be provided with an

     Assumption and Assignment Notice and will have an opportunity to object to the potential

     assumption and assignment of their contracts and leases prior to the entry of the Sale

     Approval Order. The Debtors propose that any counterparty that fails to object to the

     proposed assumption and assignment of their respective Debtors’ Contract will be deemed

     to consent to that assumption and assignment pursuant to section 365 of the Bankruptcy

     Code on the terms set forth in the proposed Bidding Procedures and Sale Approval Order,



                                                  28
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59           Desc Main
                                   Document      Page 29 of 31


     and to the cure amounts identified in the Assumption and Assignment Notice. See, e.g., In

     re Tabone, Inc., 175 B.R. 855, 858 (Bankr. D.N.J. 1994) (holding that creditor was

     deemed to have consented to sale by not objecting to sale motion).

            62.       Accordingly, the Debtors submit that the assumption and assignment to the

     Successful Bidder of certain of the Debtors’ Contracts should be approved as an exercise

     of the Debtors’ sound business judgment.

         REQUEST FOR WAIVER OF BANKRUPTCY RULES 6004(h) AND 6006(d)

            63.       Bankruptcy Rule 6004(h) provides that “[a]n order authorizing the use, sale,

     or lease of property other than cash collateral is stayed until the expiration of 14 days after

     entry of the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h). Similarly,

     Bankruptcy Rule 6006(d) provides that “[a]n order authorizing the [Debtor] to assign an

     executory contract or unexpired . . . is stayed until the expiration of 14 days after entry of

     the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6006(d).

            64.       The Debtors submit that cause exists to justify a waiver of the fourteen (14)

     day stays under Bankruptcy Rules 6004(h) and 6006(d), as promptly closing the Sale is of

     critical importance.     The Debtors therefore request that the Sale Approval Order be

     effective immediately by providing that the fourteen (14) day stays under Bankruptcy

     Rules 6004(h) and 6006(d) be waived.




                                                   29
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59        Desc Main
                                   Document      Page 30 of 31


                                      RESERVATION OF RIGHTS

            65.       Nothing contained herein is intended, or should be construed, as an

     admission of the validity of any claim against the Debtors or a waiver of the Debtors’

     rights to dispute any claim. Nothing contained herein is intended, or should be construed,

     as an approval, assumption, or rejection of any agreement, contract, or lease under section

     365 of the Bankruptcy Code.

                                                 NOTICE

             66.      The Debtors have provided or will provide notice of this Motion to (a) the
     Office of the United States Trustee for the Eastern District of Pennsylvania; (b) the
     Commonwealth of Pennsylvania Department of Revenue; (c) all local taxing authorities;
     (d) the Internal Revenue Service; (e) the entities listed on the Consolidated List of
     Creditors Holding the 20 Largest Unsecured Claims filed by the Debtors pursuant to
     Bankruptcy Rule 1007(d); (f) the Federal Communications Commission; (g) the banks in
     which the Debtors maintain their bank accounts; (h) representatives of the secured
     creditors believed to be claiming an interest in the cash collateral; (i) counsel for the
     proposed DIP Lender; and (j) all parties who, as of the filing of this Motion, have filed a
     notice of appearance and request for service of papers pursuant to Bankruptcy Rule 2002.
                                              CONCLUSION
             WHEREFORE, the Debtors respectfully request that the Court enter the Bidding
     Procedures Order and the Sale Approval Order, granting the relief requested herein and
     such other and further relief as the Court may deem just and proper.


                                          [Signature Page Follows]




                                                    30
     03/21/2019 SL1 1577122v14 006370.02031
Case 19-11728-ref       Doc 29      Filed 03/22/19 Entered 03/22/19 17:23:59        Desc Main
                                   Document      Page 31 of 31


     Dated: March 22, 2019                          STEVENS & LEE, P.C.

                                              By:     /s/ Robert Lapowsky
                                                    Robert Lapowsky
                                                    Evan Coren
                                                    620 Freedom Business Center, Suite 200
                                                    King of Prussia, PA 19406
                                                    Telephone: (215) 751-2866
                                                    Facsimile: (610) 371-7958
                                                    rl@stevenslee.com
                                                    ebc@stevenslee.com

                                                    Proposed Attorneys for the Debtors and
                                                    Debtors in Possession




                                                 31
     03/21/2019 SL1 1577122v14 006370.02031
